Citation Nr: 1127975	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-39 188	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to March 2, 2010, for chondromalacia of the left patella with degenerative changes under C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  

2.  Entitlement to a disability rating greater than 10 percent from April 1, 2007, for medial meniscal tear with instability of the left knee under C.F.R. § 4.71a, DC 5257.  

3.  Entitlement to a disability rating greater than 30 percent from May 1, 2011, for status-post total arthroplasty of the left knee under C.F.R. § 4.71a, DC 5055.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO assigned a temporary total evaluation for chondromalacia of the left patella with degenerative changes pursuant to 38 C.F.R. § 4.30 from February 2, 2007, to April 1, 2007; a 10 percent rating under 38 C.F.R. § 4.71a, DC 5010-5260, was assigned thereafter.  The Veteran filed a notice of disagreement as to the RO's assignment of a 10 percent rating.  

In a November 2007 decision, the RO assigned a separate 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5257, for a medial meniscal tear of the left knee, with instability, effective from April 1, 2007.  Thereafter, the Veteran underwent a total left knee arthroplasty in March 2010 and in May 2010, the RO assigned a 100 percent evaluation from March 2, 2010, to May 1, 2011, and a 30 percent evaluation under 38 C.F.R. § 4.71a, DC 5055, from May 1, 2011.  

On April 26, 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran clarified that he was disagreeing with the disability ratings assigned to his left knee since filing his claim for an increased rating in January 2007, save for the two total evaluations assigned from February 2 to April 1, 2007, and from March 2, 2010, to May 1, 2011.  Accordingly, in light of the Veteran's disagreement and the facts of the case, the Board has characterized the issues on appeal as shown on the title page of this decision.  

Additionally, during the April 2011 Board hearing, the Veteran stated his belief that his service-connected knee disabilities were affecting his back.  As a claim for secondary service connection for a back disability has not been adjudicated by the RO, it is not currently before the Board; hence, that claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.


REMAND

VA's duty to assist includes making "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making 'reasonable efforts to obtain relevant records (including private records), "as long as the claimant 'adequately identifies' those records and authorizes the Secretary to obtain them."  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

During his April 2011 hearing, the Veteran indicated that the extent to which he could flex and extend his left knee had been reviewed during a VA evaluation "back in February."  The Board notes that the most recent examination report of record is that of an August 2010 VA contract examination.  Further, a November 2010 informal conference report notes that the Veteran had been contacted by a decision review officer (DRO) to determine whether the Veteran desired to continue his appeal.  The DRO informed the Veteran that even if he did not continue his appeal, a VA examination would be obtained in approximately April 2011 to determine the severity and manifestations of his service-connected residuals of his total left knee arthroplasty.  As it appears that there may be an outstanding VA examination report pertaining to the current severity of Veteran's left knee disability, the Board finds that the Veteran's claim for higher evaluations under DCs 5055 and 5257 must be remanded for the AOJ to ensure that all records relevant to those issues are associated with the claims folder and considered in connection with the Veteran's claim for a higher rating for his service-connected left knee disability.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("Relevant records for the purpose of [38 U.S.C.A.] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.

Further, as it is unclear from the record whether the Veteran was indeed scheduled for an examination to determine the severity and manifestations of his service-connected residuals of his total left knee arthroplasty (the May 2010 RO decision assigning him a 30 percent rating from May 1, 2011, makes no mention of any such examination), the Board finds that the Veteran must be scheduled for a VA examination to determine the current severity of his left knee disability.  

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  During his April 2011 Board hearing, the Veteran stated that he has been unable to work since February 2009 on account of his service-connected knee disabilities.  He reported that he was twice terminated on account of his knee problems and cannot sustain employment because of his inability to stand for long periods of time.  Accordingly, the Board finds that the issue of entitlement to TDIU was raised by the record.

The Board notes that it may not deny a rating of TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, no VA examination conducted during the pendency of the Veteran's appeal specifically assesses the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  Given the absence of relevant clinical information, and the Veteran's assertion that he last worked in February 2009, the Board finds that the current medical evidence of record is inadequate to address the Veteran's claim for increased ratings during any relevant time period.  Further development is, therefore, necessary.  

Accordingly, as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

Further, the Board notes that in Spurgeon v. Brown, the Court found that, at a minimum, VA had a duty to advise the claimant of the potential relevance of employment records to his claim.  10 Vet. App. 194, 197-98 (1997).  This is so because "[e]mployment records . . . are generally highly confidential in nature and not releasable to anyone other than the employee without his written and specific release."  Id. at 197.  Given the Veteran's assertions that he was twice terminated due to his knee disability, on remand, the AOJ should advise the Veteran that any employment records that might tend to show that he became unemployable as a result of his service-connected disability are relevant to his claim.  See Spurgeon, supra (vacating Board denial of extraschedular evaluation under 38 C.F.R. § 3.321, and remanding matter due to VA's failure to notify veteran of relevance of employment records).  The Veteran should also be asked to provide sufficient identifying information regarding the employers who terminated him, such as their names, addresses, and dates of employment.  Following receipt of the necessary authorization for release of such private records to VA, the AOJ should attempt to obtain any relevant employment records from the identified sources.  See 38 U.S.C.A § 5103A(b)(1); Loving, supra.  (The appellant is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide the AOJ with enough identifying information to enable the AOJ to obtain the relevant records.)

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disability since January 2006 (one year prior to his seeking entitlement to a higher rating for that disability).  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

As the records shows that the Veteran receives treatment from the Dallas, Texas VA medical center, the last records from which are dated in December 2009, a query should be made for any records for the Veteran since December 2009 from that facility.

2.  The AOJ should ask the Veteran to provide sufficient identifying information regarding the employers who terminated him, including  their names, addresses, and his dates of employment.  The Veteran must also be informed that any employment records that might tend to show that he became unemployable as a result of service-connected disability are relevant to the issue of entitlement to a rating of TDIU.  

Following receipt of the necessary authorization for release of such private records to VA, the AOJ should assist the Veteran in obtaining any relevant employment records following the procedures set forth in 38 C.F.R. § 3.159 (2010).

All attempts to obtain the Veteran's employment records should be documented and, if those records are not received, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  After the actions requested in paragraphs 1 and 2 above is completed, the Veteran should be scheduled for an orthopedic examination in connection with his claim for an increased evaluation of his service-connected left knee disability.  Range-of-motion studies should be conducted.  All functional losses due to problems such as pain, weakness, incoordination, etc., should be described in detail and the examiner should comment as to whether any painful motion or weakness is "severe."  Any functional limitation due to pain should be equated to additional loss of motion (beyond that shown clinically).  This should be expressed in terms of loss of both flexion and extension.  The examiner should also indicate whether there is recurrent subluxation or lateral instability, and such problems should be described as "slight," "moderate," or "severe."

The examiner should also comment on the Veteran's employment and employability.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities, and in particular his service-connected knee disabilities.  (In addition to left and right knee total joint replacements, he is service connected for status post fracture of the right fifth metacarpal, acne with folliculitis of the scalp, and chronic tonsillitis with cervical lymphadenitis.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4.  The AOJ must ensure that the medical examination report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the left knee issues of entitlement to a disability rating greater than 10 percent prior to March 2, 2010, under DC 5010-5260; greater than 10 percent from April 1, 2007, under DC 5257; and greater than 30 percent from May 1, 2011, under DC 5055.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's increased rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


